Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Medlin on August 15, 2022.
The application has been amended as follows: 
In reference to independent claim 1, please replace the claim with the newly amended claim below:

1.	A system for a broadcast program and recording and playback device, the system comprising:
	a computer processor:
	the computer processor causing recording, when a tuner detects broadcast program, from a particular broadcast station of a plurality of particular broadcast stations, broadcast programs for the particular broadcast station and metadata including at least one timestamp for each of the recorded broadcast programs to generate a set of recorded broadcast programs for the particular broadcast station;
	a user interface comprising:
	a first button to cause the broadcast program recording and playback device to scan through the at least one timestamp of the set of recorded broadcast programs in a first chronological order for a first preset broadcast station from the plurality of particular broadcast stations, responsive to multiple activations of the first button;
	a second button to cause the broadcast program recording and playback device to scan through the at least one timestamp of the set of recorded broadcast programs in a second chronological order for the first preset broadcast station from the plurality of particular broadcast stations, responsive to multiple activations of the second button;
	a third button to cause the broadcast program recording and playback device to scan through the at least one timestamp of the set of recorded broadcast programs in a first chronological order for a second preset broadcast station from the plurality of particular broadcast stations, responsive to multiple activations of the third button;
	a fourth button to cause the broadcast program recording and playback device to scan through the at least one timestamp of the set of recorded broadcast programs in a second chronological order for the second preset broadcast station from the plurality of particular broadcast stations, responsive to multiple activations of the fourth button;


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	The claims distinguish over the prior art of record with the addition of the newly added language found in the examiner’s amendment. More specifically, the addition of ‘the computer processor causing recording, when a tuner detects a broadcast program from a particular broadcast station of a plurality of particular broadcast stations, broadcast programs for the particular broadcast station and metadata including at least one timestamp for each of the recorded broadcast program to generate a set of recorded broad for the particular broadcast station’ when combined with each of the button features for scanning through the timestamps of the set of recorded broadcast  programs in a first and second chronological order in response to multiple activations of each respective button, could not be found in the prior art before the effective filing date and would not have been obvious to one of ordinary skill in the art before the effective filing date. The closest prior art to Patsiokas USPN 7,454,166 teaches a means for allowing a user to scan through recorded content using multiple selections of a button however, the reference fails to include the features mentioned above with respect to the recording of broadcast programs and metadata for each program utilizing a tuner in combination with the button features for scanning individual broadcast programs for a preset broadcast station. The secondary reference discloses specific buttons on controller for scanning programs of a broadcast station. However, the reference to Noble fails to explicitly teach the combination of elements found in the claim. Thus, the claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178